UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1274


JERDONNIS MURRAY,

                Plaintiff - Appellant,

          v.

THE NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cv-00985-CCE-JEP)


Submitted:   July 29, 2015                 Decided:   August 12, 2015


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerdonnis Murray, Appellant Pro Se.    Tamika Lynn Henderson,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Vanessa N. Totten,
Assistant  Attorney  General, Raleigh,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerdonnis     Murray     appeals       the     district        court’s   order

dismissing for failure to state a claim his complaint alleging

retaliation, in violation of Title VII of the Civil Rights Act

of 1964 (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17 (2012),

and common law negligence.        We have reviewed the record and find

no   reversible    error. ∗     Accordingly,         we     affirm    the    district

court’s order.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and   argument      would    not    aid     the   decisional

process.

                                                                             AFFIRMED




      ∗See Boyer-Liberto v. Fountainbleau Corp., 786 F.3d 264,
284 (4th Cir. 2015) (en banc) (holding that hostile work
environment claim may be predicated on isolated incident if
harassment is physically threatening or humiliating); Wrightson
v. Pizza Hut of Am., Inc., 99 F.3d 138, 142 (4th Cir. 1996)
(recognizing that Title VII does not protect against sexual
orientation discrimination).



                                         2